Supreme Court of Florida
                                   ____________

                                   No. SC19-470
                                   ____________


  IN RE: STANDARD JURY INSTRUCTIONS IN CRIMINAL CASES—
                     REPORT 2019-03.

                                  February 6, 2020

PER CURIAM.

      The Supreme Court Committee on Standard Jury Instructions in Criminal

Cases (Committee) has submitted proposed changes to the standard jury

instructions and asks that the Court authorize the amended standard instructions.

We have jurisdiction. See art. V, § 2(a), Fla. Const.

      The Committee filed a report proposing amendments to existing standard

criminal jury instruction 25.13(f) ([Ownership] [Lease] [Rental] of a Place for

[[Trafficking in] [Sale of] a Controlled Substance] [Manufacturing a Controlled

Substance Intended for Sale or Distribution]), and new standard criminal jury

instructions 25.13(g) (Possession of a Place for [[Trafficking in] [Sale of] a

Controlled Substance] [Manufacturing a Controlled Substance Intended for Sale or

Distribution]) and 25.13(h) (Possession of a Place Used to Manufacture a
Controlled Substance Intended for Sale or Distribution (Minor Present or in

Residence)). Previously, the Committee published the proposals in The Florida

Bar News; no comments were received by the Committee. We authorize for

publication and use instruction 25.13(f) as amended by the Committee, and new

instructions 25.13(g) and 25.13(h) with the modification discussed below.

      New instructions 25.13(g) and 25.13(h) instruct upon the offenses codified

in section 893.1351, subsections (1) and (2), Florida Statutes (2019), respectively,

track the statutory language, and include relevant definitions. We modify the

Committee’s proposal to include the term “trailer” within the applicable elemental

and definitional portions of the instructions. The instructional language included

in each pertaining to “possession” is consistent with that previously authorized.

See In re Std. Jury Instrs. in Criminal Cases—Report 2017-03, 238 So. 3d 182, 183

(Fla. 2018). In addition to the elements and the definition portions of the

instructions, instruction 25.13(g) includes a comment reflecting that a special

instruction may be required to address the nexus between the “conveyance,”

“place,” “trailer,” or “structure,” and the drug activity, citing Hunt v. State, 256 So.
3d 243 (Fla. 2d DCA 2018), and Delgado-George v. State, 125 So. 3d 1031 (Fla.

2d DCA 2013), and both instructions include a comment that a special instruction

will be required if the defense is that the defendant did not know of the illicit

nature of the controlled substance, citing section 893.101, Florida Statutes.


                                          -2-
      Having considered the Committee’s report, we authorize for publication and

use existing instruction 25.13(f) as proposed and new instructions 25.13(g) and

25.13(h) as modified, and as set forth in the appendix to this opinion. 1 New

language is indicated by underlining. In authorizing the publication and use of

these instructions, we express no opinion on their correctness and remind all

interested parties that this authorization forecloses neither requesting additional or

alternative instructions nor contesting the legal correctness of the instructions. We

further caution all interested parties that any comments associated with the

instructions reflect only the opinion of the Committee and are not necessarily

indicative of the views of this Court as to their correctness or applicability. The

instructions as set forth in the appendix shall be effective when this opinion

becomes final.

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, and MUÑIZ, JJ.,
concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

       1. The amendments as reflected in the appendix are to the Criminal Jury
Instructions as they appear on the Court’s website at https://jury.flcourts.org. We
recognize that there may be minor discrepancies between the instructions as they
appear on the website and the published versions of the instructions. Any
discrepancies as to instructions authorized for publication and use after October 25,
2007, should be resolved by reference to the published opinion of this Court
authorizing the instruction.


                                         -3-
Original Proceeding – Supreme Court Committee on Standard Jury Instructions in
Criminal Cases

Judge F. Rand Wallis, Chair, Supreme Court Committee on Standard Jury
Instructions in Criminal Cases, Daytona Beach, Florida; and Bart Schneider, Staff
Liaison, Office of the State Courts Administrator, Tallahassee, Florida,

      for Petitioner




                                       -4-
                                   APPENDIX

       25.13(f) [OWNERSHIP] [LEASE] [RENTAL] OF A PLACE FOR
   [[TRAFFICKING IN] [SALE OF] A CONTROLLED SUBSTANCE]
 [MANUFACTURING A CONTROLLED SUBSTANCE INTENDED FOR
                    SALE OR DISTRIBUTION]
                      § 893.1351(1), Fla. Stat.

      Certain drugs and chemical substances are by law known as “controlled
substances.” (Insert name(s) of controlled substance(s)) [is a] [are] controlled
substance[s].

       To prove the crime of [Ownership] [Lease] [Rental] of a Place for
[[Trafficking in] [Sale of] a Controlled Substance] [Manufacturing a
Controlled Substance Intended for Sale or Distribution], the State must prove
the following two elements beyond a reasonable doubt:

      1.   (Defendant) [owned] [leased] [rented] any [place] [structure
           [or part thereof]] [conveyance].

      2.   At that time, (defendant) knew the [place] [structure [or part
           thereof]] [conveyance] would be used for the purpose of
           [Trafficking in (insert name(s) of controlled substance)] [Sale of
           a Controlled Substance] [Manufacture of a Controlled
           Substance that was intended for sale or distribution to
           another].

     Inference. Give if applicable. § 893.1351(4), Fla. Stat.
     You may conclude that cannabis was intended for sale or distribution
upon proof of the possession of 25 or more cannabis plants.

      § 893.02(3), Fla. Stat.
      “Cannabis” means all parts of any plant of the genus Cannabis, whether
growing or not; the seeds thereof; the resin extracted from any part of the
plant; and every compound, manufacture, salt, derivative, mixture, or
preparation of the plant or its seeds or resin.

      Definitions. Give as applicable.
      § 810.011(1), Fla. Stat. Dubose v. State, 210 So. 3d 641 (Fla. 2017).

                                       -5-
      A “structure” is any building of any kind, either temporary or
permanent, which has a roof over it together with the curtilage. The
“curtilage” is the enclosed land adjoining the structure. [The enclosure need
not be continuous as it may have an ungated opening for entering and
exiting.]

      § 810.011(3), Fla. Stat.
      A “conveyance” means any motor vehicle, ship, vessel, railroad vehicle
or car, trailer, aircraft, or sleeping car.

      Insert elements of Trafficking alleged, if applicable.

     “Sell” means to transfer or deliver something to another person in
exchange for money or something of value or a promise of money or
something of value.

       § 893.02(15)(a), Fla. Stat.
       “Manufacture” means the production, preparation, propagation,
compounding, cultivating, growing, conversion, or processing of a controlled
substance, either directly or indirectly, by extraction from substances of
natural origin, or independently by means of chemical synthesis, or by a
combination of extraction and chemical synthesis, and includes any packaging
of the substance or labeling or relabeling of its container.

    Give if applicable.
    The term “manufacture” does not include the preparation,
compounding, packaging, or labeling of a controlled substance by:

      1. A practitioner or pharmacist as an incident to his or her
administering or delivering of a controlled substance in the course of his or
her professional practice.

      2. A practitioner, or by his or her authorized agent under the
practitioner’s supervision, for the purpose of, or as an incident to, research,
teaching, or chemical analysis, and not for sale.

                             Lesser Included Offense

       If a person owns, leases, or rents a place knowing that the place will be used
for trafficking, sale or manufacture of drugs, then the person is guilty of

                                        -6-
Trafficking, Sale, or Manufacture of drugs as an aider or abettor. Therefore,
Trafficking or Sale or Manufacture are Category One lesser included offenses
depending on what is charged. Moreover, Trafficking can be committed by sale,
purchase, manufacture, delivery, bringing into this state, or actual or constructive
possession of various amounts of drugs. Trial judges must review not only the
evidence but also the charging document to determine all of the appropriate lesser-
included offenses.Attempted Trafficking in a Controlled Substance has a higher
maximum penalty than the crime in § 893.1351(1), Fla. Stat., and therefore is not
listed as a lesser included offense below.

       [OWNERSHIP] [LEASE] [RENTAL] OF A PLACE FOR
  [[TRAFFICKING IN] [SALE OF] A CONTROLLED SUBSTANCE]
  [MANUFACTURING A CONTROLLED SUBSTANCE INTENDED
          FOR SALE OR DISTRIBUTION] — 893.1351(1)
 CATEGORY ONE      CATEGORY TWO         FLA. STAT. INS. NO.
 None
                   Attempted [Sale]     777.04(1) & 5.1 &
                   [Manufacture] of a   893.13      25.2 or
                   Controlled Substance             25.3
                   Attempt              777.04(1)   5.1

                                     Comments

       It is unlawful to sell or manufacture all of the controlled substances listed in
§893.02, Florida Statutes. However, only certain controlled substances qualify for
prosecution under the trafficking statute, § 893.135, Florida Statutes. Accordingly,
the exact nature of the substance must be proven if the State is prosecuting under
the trafficking prong of § 893.1351(1), Florida Statutes.

      A special instruction will be required if the defense is that the defendant did
not know of the illicit nature of the controlled substance. See § 893.101, Fla. Stat.

       § 893.1351(1), Florida Statutes, requires that the place will be used for
certain drug-related activity while § 893.1351(3), Florida Statutes, requires that the
place was being used to manufacture a controlled substance. See Zeigler v. State,
198 So. 3d 1005 (Fla. 1st DCA 2016).

     A special instruction may be required to address the nexus between a
conveyance, place, structure, and the drug activity. See Hunt v. State, 256 So. 3d


                                         -7-
243 (Fla. 2d DCA 2018) and Delgado-George v. State, 125 So. 3d 1031 (Fla. 2d
DCA 2013).


      This instruction was adopted in 2018 [238 So. 3d 192] and amended in 2020.



  25.13(g) POSSESSION OF A PLACE FOR [[TRAFFICKING IN] [SALE
       OF] A CONTROLLED SUBSTANCE] [MANUFACTURING A
         CONTROLLED SUBSTANCE INTENDED FOR SALE OR
                          DISTRIBUTION]
                       § 893.1351(2), Fla. Stat.

      Certain drugs and chemical substances are by law known as “controlled
substances.” (Insert name(s) of controlled substance(s)) [is a] [are] controlled
substance[s].

      To prove the crime of Possession of a Place for [[Trafficking in] [Sale of]
a Controlled Substance] [Manufacturing a Controlled Substance Intended for
Sale or Distribution], the State must prove the following two elements beyond
a reasonable doubt:

      1.   (Defendant) was knowingly in possession of a [place] [structure [or
            part thereof]] [trailer] [conveyance].

      2.    At the time, (defendant) knew the [place] [structure [or part
            thereof]] [trailer] [conveyance] would be used for the purpose of
            [Trafficking in (insert name(s) of controlled substance)] [Sale of a
            Controlled Substance] [Manufacture of a Controlled Substance
            that was intended for sale or distribution to another].

      Inference. Give if applicable. § 893.1351(4), Fla. Stat.
      You may, but are not required to, infer that cannabis was intended for
sale or distribution upon proof of the possession of 25 or more cannabis
plants.

      § 893.02(3), Fla. Stat.



                                      -8-
      “Cannabis” means all parts of any plant of the genus Cannabis, whether
growing or not; the seeds thereof; the resin extracted from any part of the
plant; and every compound, manufacture, salt, derivative, mixture, or
preparation of the plant or its seeds or resin.

      Definitions. Give as applicable.
      § 810.011(1), Fla. Stat. Dubose v. State, 210 So. 3d 641 (Fla. 2017).
      A “structure” is any building of any kind, either temporary or
permanent, which has a roof over it together with the curtilage. The
“curtilage” is the enclosed land adjoining the structure. [The enclosure need
not be continuous as it may have an ungated opening for entering and
exiting.]

      § 810.011(3), Fla. Stat.
      A “conveyance” means any motor vehicle, ship, vessel, railroad vehicle
or car, trailer, aircraft, or sleeping car.

      Insert elements of Trafficking alleged, if applicable.
     “Sell” means to transfer or deliver something to another person in
exchange for money or something of value or a promise of money or
something of value.

       § 893.02(15)(a), Fla. Stat.
       “Manufacture” means the production, preparation, propagation,
compounding, cultivating, growing, conversion, or processing of a controlled
substance, either directly or indirectly, by extraction from substances of
natural origin, or independently by means of chemical synthesis, or by a
combination of extraction and chemical synthesis, and includes any packaging
of the substance or labeling or relabeling of its container.

    Give if applicable.
    The term “manufacture” does not include the preparation,
compounding, packaging, or labeling of a controlled substance by:

      1. A practitioner or pharmacist as an incident to his or her
administering or delivering of a controlled substance in the course of his or
her professional practice.




                                        -9-
      2. A practitioner, or by his or her authorized agent under the
practitioner’s supervision, for the purpose of, or as an incident to, research,
teaching, or chemical analysis, and not for sale.

       Possession.
       To prove (defendant) “possessed a [place] [structure [or part thereof]]
[trailer] [conveyance],” the State must prove beyond a reasonable doubt that
[he] [she] a) knew of the existence of the [place] [structure [or part thereof]]
[trailer] [conveyance], and b) intentionally exercised control over it.
       Give if applicable.
       Control can be exercised over a [place] [structure [or part thereof]]
[trailer] [conveyance] regardless of whether it is near a person or in a
completely separate location. Mere proximity to a [place] [structure [or part
thereof]] [trailer] [conveyance] does not establish that the person intentionally
exercised control over it in the absence of additional evidence. Control can be
established by proof that (defendant) had direct personal power to control the
[place] [structure [or part thereof]] [trailer] [conveyance] or the present
ability to direct its control by another.
      Joint possession. Give if applicable.
      Possession of a [place] [structure [or part thereof]] [trailer]
[conveyance] may be sole or joint, that is, two or more persons may possess a
[place] [structure [or part thereof]] [conveyance].


                           Lesser Included Offenses




                                      - 10 -
            POSSESSION OF A PLACE FOR [[TRAFFICKING IN]
 [SALE OF] A CONTROLLED SUBSTANCE] [MANUFACTURING A
      CONTROLLED SUBSTANCE INTENDED FOR SALE OR
                DISTRIBUTION — § 893.1351(2)
 CATEGORY ONE      CATEGORY TWO            FLA. STAT. INS. NO.
 None
                   Attempted Trafficking 777.04(1) &
                   of a Controlled         893.135
                   Substance
                   Attempted [Sale]        777.04(1) & 5.1 &
                   [Manufacture] of a      893.13      25.2 or
                   Controlled Substance                25.3
                   [Ownership] [Lease]     893.1351(1) 25.13(f)
                   [Rental] of a Place for
                   [[Trafficking in] [Sale
                   of] a Controlled
                   Substance]
                   [Manufacturing a
                   Controlled Substance
                   Intended for Sale or
                   Distribution]
                   Attempt                 777.04(1)   5.1

                                     Comments

       It is unlawful to sell or manufacture all of the controlled substances listed in
§ 893.02, Fla. Stat. However, only certain controlled substances qualify for
prosecution under the trafficking statute, § 893.135, Fla. Stat. Accordingly, the
exact nature of the substance must be proven if the State is prosecuting under the
trafficking prong of § 893.1351(2), Fla. Stat.

      A special instruction will be required if the defense is that the defendant did
not know of the illicit nature of the controlled substance. See § 893.101, Fla. Stat.

       A special instruction may be required to address the nexus between a
conveyance, place, structure, trailer, and the drug activity. See Hunt v. State, 256
So. 3d 243 (Fla. 2d DCA 2018) and Delgado-George v. State, 125 So. 3d 1031
(Fla. 2d DCA 2013).



                                         - 11 -
       § 893.1351(1) and (2), Fla. Stat., require that the place will be used for
certain drug-related activity while § 893.1351(3), Fla. Stat., requires that the place
was being used to manufacture a controlled substance. See Zeigler v. State, 198 So.
3d 1005 (Fla. 1st DCA 2016).

      This instruction was adopted in 2020.


    25.13(h) POSSESSION OF A PLACE USED TO MANUFACTURE A
         CONTROLLED SUBSTANCE INTENDED FOR SALE OR
         DISTRIBUTION (MINOR PRESENT OR IN RESIDENCE)
                       § 893.1351(3), Fla. Stat.

      Certain drugs and chemical substances are by law known as “controlled
substances.” (Insert name(s) of controlled substance(s)) [is a] [are] controlled
substance[s].

      To prove the crime of Possession of a Place Used to Manufacture a
Controlled Substance Intended for Sale or Distribution (Minor Present or in
Residence), the State must prove the following three elements beyond a
reasonable doubt:

      1.    (Defendant) was knowingly in possession of a [place] [structure]
             [trailer] [conveyance].

      2.     At the time, (defendant) knew the [place] [structure] [trailer]
             [conveyance] was being used to manufacture a controlled
             substance that was intended for sale or distribution to another.

      3.___At the time, (defendant) knew or should have known that a minor
           was present or resided in the [place] [structure] [trailer]
           [conveyance].

      Inference. Give if applicable. § 893.1351(4), Fla. Stat.
      You may, but are not required to, infer that cannabis was intended for
sale or distribution upon proof of the possession of 25 or more cannabis
plants.

      § 893.02(3), Fla. Stat.


                                        - 12 -
      “Cannabis” means all parts of any plant of the genus Cannabis, whether
growing or not; the seeds thereof; the resin extracted from any part of the
plant; and every compound, manufacture, salt, derivative, mixture, or
preparation of the plant or its seeds or resin.

      Definitions. Give as applicable.
      § 810.011(1), Fla. Stat. Dubose v. State, 210 So. 3d 641 (Fla. 2017).
      A “structure” is any building of any kind, either temporary or
permanent, which has a roof over it together with the curtilage. The
“curtilage” is the enclosed land adjoining the structure. [The enclosure need
not be continuous as it may have an ungated opening for entering and
exiting.]

      § 810.011(3), Fla. Stat.
      A “conveyance” means any motor vehicle, ship, vessel, railroad vehicle
or car, trailer, aircraft, or sleeping car.

     “Sell” means to transfer or deliver something to another person in
exchange for money or something of value or a promise of money or
something of value.

       § 893.02(15)(a), Fla. Stat.
       “Manufacture” means the production, preparation, propagation,
compounding, cultivating, growing, conversion, or processing of a controlled
substance, either directly or indirectly, by extraction from substances of
natural origin, or independently by means of chemical synthesis, or by a
combination of extraction and chemical synthesis, and includes any packaging
of the substance or labeling or relabeling of its container.

    Give if applicable.
    The term “manufacture” does not include the preparation,
compounding, packaging, or labeling of a controlled substance by:

      1. A practitioner or pharmacist as an incident to his or her
administering or delivering of a controlled substance in the course of his or
her professional practice.




                                     - 13 -
      2. A practitioner, or by his or her authorized agent under the
practitioner’s supervision, for the purpose of, or as an incident to, research,
teaching, or chemical analysis, and not for sale.

      Possession.
      To prove (defendant) “possessed a [place] [structure] [trailer]
[conveyance],” the State must prove beyond a reasonable doubt that [he] [she]
a) knew of the existence of the [place] [structure] [conveyance], and b)
intentionally exercised control over it.
       Give if applicable.
       Control can be exercised over a [place] [structure] [trailer] [conveyance]
regardless of whether it is near a person or in a completely separate
location. Mere proximity to a [place] [structure] [trailer] [conveyance] does
not establish that the person intentionally exercised control over it in the
absence of additional evidence. Control can be established by proof that
(defendant) had direct personal power to control the [place] [structure]
[trailer] [conveyance] or the present ability to direct its control by another.
       Joint possession. Give if applicable.
       Possession of a [place] [structure] [trailer] [conveyance] may be sole or
joint, that is, two or more persons may possess a [place] [structure] [trailer]
[conveyance].
      § 847.0137(1)(a), Fla. Stat.
      “Minor” means any person less than 18 years of age.

                           Lesser Included Offenses




                                      - 14 -
      POSSESSION OF A PLACE USED TO MANUFACTURE A
      CONTROLLED SUBSTANCE INTENDED FOR SALE OR
    DISTRIBUTION (MINOR PRESENT OR IN RESIDENCE) —
                             § 893.1351(3)
 CATEGORY ONE         CATEGORY TWO            FLA. STAT. INS. NO.
 Manufacture of a                             893.13(1)(a) 25.2
 Controlled Substance
                      Contributing to the     827.04(1)    16.4
                      delinquency of a minor
                      Manufacture             893.13(1)(g) --
                      methamphetamine and
                      other drugs in presence
                      of child younger than
                      16
                      Attempt                 777.04(1)    5.1

                                     Comments

       The crimes in §§ 893.1351(1), and 893.1351(2), Fla. Stats., are not
necessary lesser included offenses because they have an element that is not present
in § 893.1351(3), Fla. Stat. Specifically, § 893.1351(1) and (2), Fla. Stats., require
that the place will be used for certain drug-related activity while § 893.1351(3),
Fla. Stat., requires that the place was being used to manufacture a controlled
substance. See Zeigler v. State, 198 So. 3d 1005 (Fla. 1st DCA 2016).

      A special instruction will be required if the defense is that the defendant did
not know of the illicit nature of the controlled substance. See § 893.101, Fla. Stat.

      This instruction was adopted in 2020.




                                        - 15 -